Title: From Thomas Jefferson to John Minor, 10 August 1806
From: Jefferson, Thomas
To: Minor, John


                        
                            Dear Sir
                            
                            Monticello Aug. 10. 06.
                        
                        The enclosed letter is for a mrs Mary Dangerfield, & a miss Sarah Dangerfield on the subject of some
                            negroes of theirs whom I hire. they live in Spotsylvania, somewhere below Fredericksburg; but where exactly, and what is
                            their nearest post office I know not. as I think it probable this may be known to you, or readily learnt, I have so far
                            presumed on your friendship as to put the letter under cover to you with a request to superscribe their proper post
                            office, and have it put into that of Fredericksburg, or to give it a conveyance by any better means you may know of.
                            Accept my friendly salutations and assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    